DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 12/6/2021 and 7/8/2020 have been 
entered. The preliminary amendment filed on 6/28/2019 has been entered. Claims 1-22 are presented for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Datta et al. (Data et al. – 2009/0318796; herein after referred to as “Datta”).
Regarding claim 1, Datta disclose a mounting element (8) for releasably receiving a sensor (18)  (Datta – figure 1; mounting element 100, sensor device 130) for transferring and/or receiving electrical currents and/or signals relating to a body of an organism, comprising a mounting element base (9) having a receiving space (17) for receiving the sensor (18), the receiving space (17) comprising: a floor (19), a first wall (16) disposed on the floor (19) and disposed on at least three sides (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130), an opening (20) formed by at least one tab (21, 22), at least one clip closure (23, 24), and the cover comprising: an at least three-sided second wall (27) an inner side (11) of the cover (10), and an end face (30) of the second wall being implemented for contacting an end face (41) of the first wall (16); wherein at least one counterpart (28, 29) to the at least one clip closure (23, 24) is disposed on the second wall (27) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214), and  Page 4 of 9 
wherein, the mounting element base (9) and the cover (10) are connected to each other by a connecting element (13) such that the cover (10) is displaceable relative to the mounting element base (9), and the mounting element base (9) and the cover (10) are therefore selectably lockable to each other by means of the at least one clip closure (23, 24) and the at least one counterpart (28, 29), and can also be opened again (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214).  
Regarding claim 6, Datta discloses the mounting element according to claime 1, characterized in that the at least one clip closure (23, 24) is axially or radially spaced apart from the top end face (41) of the first wall (16) or the tab (21, 22) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  
Regarding claim 7, Datta discloses the mounting element according to claime 1, characterized in that the at least one clip closure (23, 24) comprises a radius for preventing stress concentrations when locking and/or opening the cover (10) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  
Regarding claim 8, Datta discloses the mounting element according to claims 1, characterized in that the top end face (41) of the first wall (16) comprises a recess (25) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  
Regarding claim 9, Datta discloses the mounting element according to claims 1, characterized in that the end face (30) of the second wall (27) of the inner side (11) of the cover (10) makes contact with the top end face (42) of the recess (25) of the first wall (16) of the mounting element base (9) when closing the cover (10) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  
Regarding claim 10, Datta discloses the mounting element according to claims 1, characterized in that the floor (19) of the mounting element base (9) at least in regions comprises one edge region (43) facing radially outward across the contact face of the first wall (16) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  
Regarding claim 11, Datta discloses the mounting element according to claims 1, characterized in that the cover (10) at least in regions comprises one edge region (44) facing radially outward across the contact face of the wall (27) (Datta – figure 1; mounting element 100, sensor device 130; sensor device has housing 122 which are defined by more than 3 side, and mounting element 100 has the corresponding sides fitting the sensor element 130; figure 4 – mounting element with bottom housing, cover, side walls, engaging tabs 215 and 214 are placed around mounting element).  

Allowable Subject Matter
Claims 16-22 are allowed.

Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. 16. (Currently Amended) A sensor arrangement (47), comprising: 

    PNG
    media_image1.png
    14
    509
    media_image1.png
    Greyscale
 comprisinq: a mountinq element base (9) havinq a receivinq space (17) for receivinq the sensor (18), the receivinq space (17) comprisinq: a floor (19), a first wall (16) disposed on the floor (19) and disposed on at least three sides, an openinq (20) formed by at least one tab (21, 22), at least one clip closure (23, 24), and a cover (10) for the mountinq element base (9), the cover comprising: an at least three-sided second wall (27) disposed on an inner side (11) of the cover (10), and an end face (30) of the second wall being implemented for contacting an end face (41) of the first wall (16); wherein at least one counterpart (28, 29) to the at least one clip closure (23, 24) is disposed on the second wall (27), and wherein, the mountinq element base (9) and the cover (10) are connected to each other by a connecting element (13) such that the cover (10) is displaceable relative to the mounting element base (9), and the mounting element base (9) and the cover (10) are therefore selectably lockable to each other by means of the at least one clip closure (23, 24) and the at least one counterpart (28, 29), and can also be opened again; a reusable sensor (18) for receiving electrical currents and/or signals with respect to a body of an organism and for transferring said electrical currents and/or signals to an information and imaging system; an adhesive arrangement (7);  Page 7 of 9 an insulator (6) made of a polyester fabric or cotton fabric; an electrode (4); and a hydrogel (3) (claims 17-20 depend on claim 16).  
ii. A use of a mounting element (8) the mounting patch comprising: a mountinq element base (9) havinq a receivinq space (17) for receivinq the sensor (18), the receiving space (17) comprising: a floor (19), a first wall (16) disposed on the floor (19) and disposed on at least three sides, an opening (20) formed by at least one tab (21, 22), at least one clip closure (23, 24), and a cover (10) for the mountinq element base (9), the cover comprising:  Page 8 of 9 an at least three-sided second wall (27) disposed on an inner side (11) of the cover (10), and an end face (30) of the second wall beinq implemented for contactinq an end face (41) of the first wall (16): wherein at least one counterpart (28, 29) to the at least one clip closure (23, 24) is disposed on the second wall (27), and wherein, the mountinq element base (9) and the cover (10) are connected to each other by a connectinq element (13) such that the cover (10) is displaceable relative to the mounting element base (9), and the mountinq element base (9) and the cover (10) are therefore selectably lockable to each other by means of the at least one clip closure (23, 24) and the at least one counterpart (28, 29), and can also be opened again; and the use comprising- an adhesive arrangement (7), a foam-free insulator (6) made of a synthetic fiber fabric or cotton fabric, an electrode (4), a hydrogel (3), and having a cable (5) (claim 22 depends on claim 21).  
	iii. the mounting element according to claim 1, characterized in that the connecting element (13) is implemented as an integral hinge (claim 2).  
iv. the mounting element according to claim 1 first wall (16) of the mounting element base (9) comprises an opening (20) for receiving a sensor cable (5) or a protective cable sheath (40) of the sensor (18), disposed at the proximal side (14) of the mounting element base (9) (claim 3, claim 4 depends on claim 3).  
v. the mounting element according to claime 1, characterized in that the opening (20) of the first wall (16) is narrowed such that the sensor (18) can be disposed only by placing in the receiving space (17) (claim 5).  
vi. the mounting element according to claims 1, characterized in that the cover (10) comprises a cutout (45) for receiving a displaceable tongue (31) (claim 12, claim 13 depends on claim 12).  
vii. the mounting element according to claims 1, characterized in that the cover (10) comprises a recess (33) at the proximal end of the mounting element (8) in the closed state thereof (claim 14).  
viii. the mounting element according to claims 1, characterized in that the mounting element is implemented as a disposable product (claim 15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887